J. A01007/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

DONEGAL MUTUAL INSURANCE          :              IN THE SUPERIOR COURT OF
COMPANY AS SUBROGEE OF            :                    PENNSYLVANIA
SCOTT BONNELL,                    :
                                  :
                   Appellants     :
                                  :
                v.                :                   No. 913 WDA 2014
                                  :
ROY OYLER AND KIM OYLER, HIS WIFE :


                     Appeal from the Order, May 6, 2014,
             in the Court of Common Pleas of Washington County
                        Civil Division at No. 2012-7465


BEFORE: FORD ELLIOTT, P.J.E., DONOHUE AND ALLEN, JJ.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:            FILED FEBRUARY 18, 2015

      This is an appeal from the trial court’s order of May 6, 2014, granting

the defendants’, Roy Oyler and Kim Oyler, husband and wife, motion for

summary judgment and holding that plaintiff, Donegal Mutual Insurance

Company, as subrogee of Scott Bonnell, did not have a valid cause of action

and is not entitled to recover against the defendants.

      The disposition of this matter is controlled by this court’s decision in

Liberty Mutual Insurance Co. v. Domtar Paper Co., 77 A.3d 1282

(Pa.Super. 2013), appeal granted in part, 92 A.3d 809 (Pa. 2014). Unless

and until this precedent is overruled by our Supreme Court, we are obliged

to follow it. Accordingly, the trial court’s order is affirmed.

      Order affirmed.
J. A01007/15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/18/2015




                          -2-